DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-10 are currently pending
Claims 11-20 were previously withdrawn from consideration
Claims 1-4, 6-7 and 9-10 are currently amended
Claims 1-10 are currently rejected

Claim Objections
Claim 1 is objected to because of the following informalities:  Lines 12-13 currently states “structured to prevent the fluid flow through the fluid passage when in the first position and structured to allow fluid flow through the fluid passage”.  Examiner suggests amending the limitation to further recite “structured to prevent fluid flow through the fluid passage when in the first position and structured to allow the fluid flow through the fluid passage” on lines 12-13 for further clarity.  Also, line 15 states “a seal member configured to prevent fluid flow through the” and instead should state “a seal member configured to prevent the fluid flow through the” to maintain consistency.  Appropriate corrections are required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "wherein handle comprises” on line 2.  Did Applicant intend to recite “wherein the handle comprises” on line 2 instead?  Claims 4-5 are also rejected since these claims depend on claim 3.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 9,163,596 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Independent claim 1 of the current application (16/955,174) teaches a filtration system comprising a housing with a fuel inlet and a fuel outlet, a thermal recirculation valve, wherein the thermal recirculation valve further comprises a thermal recirculation valve inlet, a thermal recirculation valve outlet, a fluid passage, a passage blocking mechanism, and wherein the passage blocking mechanism further comprises a seal member.
Independent claim 1 of U.S. Patent No. 9,163,596 B2 discloses a thermal recirculation valve mounted on a fuel filtration module having a fuel inlet and a fuel outlet, the thermal recirculation valve comprising a thermal recirculation valve inlet, a thermal recirculation valve outlet, a fuel return passage, a flow control valve (passage blocking mechanism) and a sealing end.
Additionally, independent claim 9 of U.S. Patent No. 9,163,596 B2 discloses a fuel filtration module having a fuel inlet, a fuel outlet, a thermal recirculation valve, wherein the thermal recirculation valve comprises a thermal recirculation valve inlet, a thermal recirculation valve outlet, a fuel return passage, a flow control valve (passage blocking mechanism) and a sealing end.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Fisher et al. (U.S. 2014/0000727 A1) (hereinafter “Fisher”) in view of Dean (U.S. 5,544,675).

Regarding Claim 1:
Fisher teaches a filtration system (see FIG. 3, a system 10 further including a fuel filtration module 22) (see paragraphs 1, 6, 8, and 15), comprising:
a housing with a fuel inlet and a fuel outlet (see FIG. 3, a housing assembly 24 further including a fuel inlet 12 and a fuel outlet 13) (see paragraphs 16-17);
a pump in fluid communication with the fuel outlet (see paragraph 16 – “The fuel inlet 12 is fluidly connected to a fuel tank or other fuel supply, and the fuel outlet 13 is fluidly connected to a high-pressure pump or other downstream component that receives fuel from the module 22.”);
a fuel tank in fluid communication with the fuel inlet (see paragraph 16 – “The fuel inlet 12 is fluidly connected to a fuel tank or other fuel supply, and the fuel outlet 13 is fluidly connected to a high-pressure pump or other downstream component that receives fuel from the module 22.”); and
a thermal recirculation valve (see FIG. 3, a thermal recirculation valve (TRV) 20) (see paragraphs 15 and 18), the thermal recirculation valve comprising:
a thermal recirculation valve inlet and a thermal recirculation valve outlet, wherein the thermal recirculation valve inlet receives heated fuel and the thermal recirculation valve outlet is in fluid communication with the fuel tank (see FIG. 3, a valve housing 26 further including a TRV inlet 30 and a TRV outlet 32) (see paragraph 18 – “The housing 26 includes a TRV inlet 30 formed in the valve housing that in use receives heated fuel from an engine such as the fuel injectors.  A TRV outlet 32 is also formed in the valve housing 26 and is fluidly connected to the thermal recirculation valve inlet 30 via a first fluid passage 34 and that in use is fluidly connected to a fuel tank or other fuel supply to be able to return fuel to the fuel tank.”);
a fluid passage between the thermal recirculation valve inlet and the thermal recirculation valve outlet (see FIG. 3, a first fluid passage 34) (see FIGS. 3 and 5, a fuel return passage 40) (see paragraph 18 – “The housing 26 includes a TRV inlet 30 formed in the valve housing that in use receives heated fuel from an engine such as the fuel injectors.  A TRV outlet 32 is also formed in the valve housing 26 and is fluidly connected to the thermal recirculation valve inlet 30 via a first fluid passage 34 and that in use is fluidly connected to a fuel tank or other fuel supply to be able to return fuel to the fuel tank.”) (see paragraph 19 – “A fuel return passage 40 is formed in the valve housing 26 and includes a fuel return passage inlet 42 and a fuel return passage outlet 44.”); and
a passage blocking mechanism having a first position and a second position (see FIG. 3, a flow control valve 50 including a first position and a second position) (see paragraphs 23-25) (see paragraph 26 – “In operation, the flow control valve 50 has a first position (not shown) where the sealing end 52 is engaged with the valve seat 46 to control the flow of fuel from the first fluid passage 34 into the fuel return passage 40 and a second position (shown in FIGS. 2-6) where the sealing end 52 is not engaged with the valve seat to permit unrestricted flow of fuel through the fuel return passage inlet 42 from the first fluid passage 34 into the fuel return passage 40 and to the fuel return passage outlet 44.”), the passage blocking mechanism structured to prevent fluid flow through the fluid passage when in the first position and structured to allow the fluid flow through the fluid passage when in the second position (see paragraph 26 – “In operation, the flow control valve 50 has a first position (not shown) where the sealing end 52 is engaged with the valve seat 46 to control the flow of fuel from the first fluid passage 34 into the fuel return passage 40 and a second position (shown in FIGS. 2-6) where the sealing end 52 is not engaged with the valve seat to permit unrestricted flow of fuel through the fuel return passage inlet 42 from the first fluid passage 34 into the fuel return passage 40 and to the fuel return passage outlet 44.”), the passage blocking mechanism comprising a seal member configured to prevent the fluid flow through the fluid passage when the passage blocking mechanism is in the first position (see FIG. 3, a sealing end 52 and a thermal wax element 54) (see FIG. 3, a seal 56) (see paragraph 23) (see paragraph 25 – “Also, a seal 56 is provided that seals between the flow control valve 50 and the valve housing 26 to prevent fuel in the fuel return passage 40…the seal is an elastomeric O-ring seal, disposed on the flow control valve between the sealing end 52 and the thermal wax element 54…the seal 56 is designed to prevent substantially all fuel from flowing past the seal 56 and directly contacting the thermal wax element 54.”).
	Fisher does not explicitly teach a handle configured to cause the passage blocking mechanism to transition between the first position and the second position, as recited in amended, independent claim 1.
	Dean teaches a valve handle for rotating a shaft of a valve from one position to a second position, thus meeting the function of the amended claim 1 limitation (see Dean FIGS 2 and 6-7, a valve handle 10) (see Dean col. 2 line 66 through col. 3 line 43).
	Fisher and Dean are analogous inventions in the art of teaching a filtration system including a valve.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skilled in the art to modify the filtration system of Fisher to include the handle of Dean in order to cause the passage blocking mechanism of Fisher to transition from a first position to a second position, as taught by Dean (see Dean FIGS 2 and 6-7, a valve handle 10) (see Dean col. 2 line 66 through col. 3 line 43).



Regarding Claim 2:
The combination of Fisher in view of Dean teaches the filtration system of claim 1, wherein Fisher further teaches the passage blocking mechanism further comprises:
an end disposed on an inlet side of the fluid passage (see Fisher FIG. 3, a sealing end 52 and a fuel return passage inlet 42) (see Fisher paragraph 19);
a plunger connected to the base, the plunger comprising a first plunger portion and a second plunger portion (piston not shown) (see Fisher paragraph 28 – “The flow control valve 50 position is controlled by the thermal wax element 54.  The thermal wax element 54 includes a piston that is designed to stroke via force emitted during the expansion of volume…and can be designed to move the piston at predetermined temperature values…”) (see Fisher paragraph 29 – “The piston is attached to the sealing end 52 of the fuel control valve 50 that is designed to seat with the valve seat 46…”), the second plunger portion extending through the fluid passage to an outlet side of the fluid passage (see Fisher paragraph 28 – “The flow control valve 50 position is controlled by the thermal wax element 54.  The thermal wax element 54 includes a piston that is designed to stroke via force emitted during the expansion of volume…and can be designed to move the piston at predetermined temperature values…”) (see Fisher paragraph 29 – “The piston is attached to the sealing end 52 of the fuel control valve 50 that is designed to seat with the valve seat 46…”); and
the seal member disposed on the first plunger portion (see Fisher FIG. 3, a sealing end 52 and a thermal wax element 54) (see Fisher FIG. 3, a seal 56) (see Fisher paragraph 23) (see Fisher paragraph 25 – “Also, a seal 56 is provided that seals between the flow control valve 50 and the valve housing 26 to prevent fuel in the fuel return passage 40…the seal is an elastomeric O-ring seal, disposed on the flow control valve between the sealing end 52 and the thermal wax element 54…the seal 56 is designed to prevent substantially all fuel from flowing past the seal 56 and directly contacting the thermal wax element 54.”).
Although Fisher teaches an end, one may interpret that an end is not a base; however, it would have been obvious before the effective filing date of the claimed invention to one of ordinary skilled in the art to modify the filtration system of Fisher, as modified by Dean, to substitute the end with a base, disposed on an inlet side of the fluid passage, to further allow the plunger (piston) to efficiently move from a first position to a second position (see Fisher paragraph 28 – “The flow control valve 50 position is controlled by the thermal wax element 54.  The thermal wax element 54 includes a piston that is designed to stroke via force emitted during the expansion of volume…and can be designed to move the piston at predetermined temperature values…”) (see paragraph 29 – “The piston is attached to the sealing end 52 of the fuel control valve 50 that is designed to seat with the valve seat 46…”).

Regarding Claim 3:
The combination of Fisher in view of Dean teaches the filtration system of claim 2, wherein Dean further teaches the handle comprises a handle slot disposed within (see Dean FIGS 2 and 6-7, a valve handle 10) (see Dean col. 2 line 66 through col. 3 line 43), the handle slot configured to receive the second plunger portion, the handle comprising a first handle position and a second handle position, wherein in the first handle position the handle slot is configured to engage the second plunger portion and cause the passage blocking mechanism to transition to the first position and prevent the fluid flow through the fluid passage (see Dean FIGS 2 and 6-7, a valve handle 10) (see Dean col. 2 line 66 through col. 3 line 43), and wherein in the second handle position the handle slot is configured to release the second plunger portion and cause the passage blocking mechanism to transition to the second position and allow the fluid flow through the fluid passage (see Dean FIGS 2 and 6-7, a valve handle 10) (see Dean col. 2 line 66 through col. 3 line 43).
Fisher and Dean are analogous inventions in the art of teaching a filtration system including a valve.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skilled in the art to modify the filtration system of Fisher to include the handle of Dean in order to cause the passage blocking mechanism of Fisher to transition from a first position to a second position, as taught by Dean (see Dean FIGS 2 and 6-7, a valve handle 10) (see Dean col. 2 line 66 through col. 3 line 43).

Regarding Claim 4:
The combination of Fisher in view of Dean teaches the filtration system of claim 3, wherein Fisher further teaches the seal member comprises a first seal position when the passage blocking mechanism is in the first position and a second seal position when the passage blocking mechanism is in the second position (see Fisher FIG. 3, a sealing end 52 and a thermal wax element 54) (see Fisher FIG. 3, a seal 56) (see Fisher paragraph 23) (see Fisher paragraph 25 – “Also, a seal 56 is provided that seals between the flow control valve 50 and the valve housing 26 to prevent fuel in the fuel return passage 40…the seal is an elastomeric O-ring seal, disposed on the flow control valve between the sealing end 52 and the thermal wax element 54…the seal 56 is designed to prevent substantially all fuel from flowing past the seal 56 and directly contacting the thermal wax element 54.”), wherein in the first seal position the seal member covers the fluid passage to prevent fluid flow through the fluid passage and in the second seal position the seal member is disposed away from the fluid passage toward the thermal recirculation valve inlet and allows fluid flow through the fluid passage (see Fisher paragraph 26 – “In operation, the flow control valve 50 has a first position (not shown) where the sealing end 52 is engaged with the valve seat 46 to control the flow of fuel from the first fluid passage 34 into the fuel return passage 40 and a second position (shown in FIGS. 2-6) where the sealing end 52 is not engaged with the valve seat to permit unrestricted flow of fuel through the fuel return passage inlet 42 from the first fluid passage 34 into the fuel return passage 40 and to the fuel return passage outlet 44.”).

Regarding Claim 5:
The combination of Fisher in view of Dean teaches the filtration system of claim 3, wherein Dean further teaches the handle further comprises an actuating member, the actuating member rotatable to transition the handle from the first handle position to the second handle position (see Dean FIGS 2 and 6-7, a valve handle 10) (see Dean col. 2 line 66 through col. 3 line 43).
	Fisher and Dean are analogous inventions in the art of teaching a filtration system including a valve.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skilled in the art to modify the filtration system of Fisher to include the handle of Dean in order to cause the passage blocking mechanism of Fisher to transition from a first position to a second position, as taught by Dean (see Dean FIGS 2 and 6-7, a valve handle 10) (see Dean col. 2 line 66 through col. 3 line 43).

Regarding Claim 6:
The combination of Fisher in view of Dean teaches the filtration system of claim 1, wherein Fisher further teaches the passage blocking mechanism comprises
a plunger comprising a first plunger end and a second plunger end, the plunger disposed on an outlet side of the fluid passage (piston not shown) (see Fisher paragraph 28 – “The flow control valve 50 position is controlled by the thermal wax element 54.  The thermal wax element 54 includes a piston that is designed to stroke via force emitted during the expansion of volume…and can be designed to move the piston at predetermined temperature values…”) (see Fisher paragraph 29 – “The piston is attached to the sealing end 52 of the fuel control valve 50 that is designed to seat with the valve seat 46…”); and
a portion disposed between the first plunger end and the second plunger end (piston not shown) (see Fisher paragraph 28 – “The flow control valve 50 position is controlled by the thermal wax element 54.  The thermal wax element 54 includes a piston that is designed to stroke via force emitted during the expansion of volume…and can be designed to move the piston at predetermined temperature values…”) (see Fisher paragraph 29 – “The piston is attached to the sealing end 52 of the fuel control valve 50 that is designed to seat with the valve seat 46…”);
the seal member disposed on the second plunger end (see Fisher FIG. 3, a sealing end 52 and a thermal wax element 54) (see Fisher FIG. 3, a seal 56) (see Fisher paragraph 23) (see Fisher paragraph 25 – “Also, a seal 56 is provided that seals between the flow control valve 50 and the valve housing 26 to prevent fuel in the fuel return passage 40…the seal is an elastomeric O-ring seal, disposed on the flow control valve between the sealing end 52 and the thermal wax element 54…the seal 56 is designed to prevent substantially all fuel from flowing past the seal 56 and directly contacting the thermal wax element 54.”).
	Although Fisher does not explicitly teach a rib portion disposed between the first plunger end and the second plunger end; however, it would have been obvious before the effective filing date of the claimed invention to one of ordinary skilled in the art to modify the filtration system of Fisher, as modified by Dean, to include a rib portion, positioned between the first plunger end and the second plunger end as claimed, to properly allow the plunger/piston to efficiently move from a first position to a second position (see Fisher paragraph 28 – “The flow control valve 50 position is controlled by the thermal wax element 54.  The thermal wax element 54 includes a piston that is designed to stroke via force emitted during the expansion of volume…and can be designed to move the piston at predetermined temperature values…”).



Regarding Claim 7:
The combination of Fisher in view of Dean teaches the filtration system of claim 6, wherein Dean further teaches the handle comprises a pinion disposed within (see Dean FIGS 2 and 6-7, a valve handle 10) (see Dean col. 2 line 66 through col. 3 line 43), the pinion configured to engage the rib portion, the handle comprising a first handle position and a second handle position, wherein in the first handle position the pinion is configured to engage the rib portion and cause the passage blocking mechanism to transition to the first position and prevent the fluid flow through the fluid passage (see Dean FIGS 2 and 6-7, a valve handle 10) (see Dean col. 2 line 66 through col. 3 line 43), and wherein in the second handle position the pinion is configured to release the rib portion and cause the passage blocking mechanism to transition to the second position and allow the fluid flow through the fluid passage (see Dean FIGS 2 and 6-7, a valve handle 10) (see Dean col. 2 line 66 through col. 3 line 43).
	Fisher and Dean are analogous inventions in the art of teaching a filtration system including a valve.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skilled in the art to modify the filtration system of Fisher to include the handle of Dean in order to cause the passage blocking mechanism of Fisher to transition from a first position to a second position, as taught by Dean (see Dean FIGS 2 and 6-7, a valve handle 10) (see Dean col. 2 line 66 through col. 3 line 43).



Regarding Claim 8:
The combination of Fisher in view of Dean teaches the filtration system of claim 7, wherein Dean further teaches the handle further comprises an actuating member, the actuating member rotatable to transition the handle from the first handle position to the second handle position, wherein rotation of the actuating member causes vertical motion of the plunger (see Dean FIGS 2 and 6-7, a valve handle 10) (see Dean col. 2 line 66 through col. 3 line 43).
	Fisher and Dean are analogous inventions in the art of teaching a filtration system including a valve.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skilled in the art to modify the filtration system of Fisher to include the handle of Dean in order to cause the passage blocking mechanism of Fisher to transition from a first position to a second position, as taught by Dean (see Dean FIGS 2 and 6-7, a valve handle 10) (see Dean col. 2 line 66 through col. 3 line 43).

Regarding Claim 9:
The combination of Fisher in view of Dean teaches the filtration system of claim 7, wherein Fisher further teaches the seal member comprises a first seal position when the passage blocking mechanism is in the first position and a second seal position when the passage blocking mechanism is in the second position (see Fisher FIG. 3, a sealing end 52 and a thermal wax element 54) (see Fisher FIG. 3, a seal 56) (see Fisher paragraph 23) (see Fisher paragraph 25 – “Also, a seal 56 is provided that seals between the flow control valve 50 and the valve housing 26 to prevent fuel in the fuel return passage 40…the seal is an elastomeric O-ring seal, disposed on the flow control valve between the sealing end 52 and the thermal wax element 54…the seal 56 is designed to prevent substantially all fuel from flowing past the seal 56 and directly contacting the thermal wax element 54.”), wherein in the first seal position the seal member covers the fluid passage to prevent fluid flow through the fluid passage and in the second seal position the seal member is disposed away from the fluid passage toward the thermal recirculation valve inlet and allows fluid flow through the fluid passage (see Fisher paragraph 26 – “In operation, the flow control valve 50 has a first position (not shown) where the sealing end 52 is engaged with the valve seat 46 to control the flow of fuel from the first fluid passage 34 into the fuel return passage 40 and a second position (shown in FIGS. 2-6) where the sealing end 52 is not engaged with the valve seat to permit unrestricted flow of fuel through the fuel return passage inlet 42 from the first fluid passage 34 into the fuel return passage 40 and to the fuel return passage outlet 44.”).

Regarding Claim 10:
The combination of Fisher in view of Dean teaches the filtration system of claim 1, wherein Fisher further teaches the passage blocking mechanism further comprises:
a plunger connected to the thermal recirculation valve outlet and the plunger aligned with the fluid passage (piston not shown) (see Fisher paragraph 28 – “The flow control valve 50 position is controlled by the thermal wax element 54.  The thermal wax element 54 includes a piston that is designed to stroke via force emitted during the expansion of volume…and can be designed to move the piston at predetermined temperature values…”) (see Fisher paragraph 29 – “The piston is attached to the sealing end 52 of the fuel control valve 50 that is designed to seat with the valve seat 46…”), the plunger comprising a first plunger end and a second plunger end, the plunger movable to transition the passage blocking mechanism between the first position the second position (piston not shown) (see Fisher paragraph 28 – “The flow control valve 50 position is controlled by the thermal wax element 54.  The thermal wax element 54 includes a piston that is designed to stroke via force emitted during the expansion of volume…and can be designed to move the piston at predetermined temperature values…”) (see Fisher paragraph 29 – “The piston is attached to the sealing end 52 of the fuel control valve 50 that is designed to seat with the valve seat 46…”); and
the seal member disposed on the second plunger end, the seal member being aligned with the fluid passage (see Fisher FIG. 3, a sealing end 52 and a thermal wax element 54) (see Fisher FIG. 3, a seal 56) (see Fisher paragraph 23) (see Fisher paragraph 25 – “Also, a seal 56 is provided that seals between the flow control valve 50 and the valve housing 26 to prevent fuel in the fuel return passage 40…the seal is an elastomeric O-ring seal, disposed on the flow control valve between the sealing end 52 and the thermal wax element 54…the seal 56 is designed to prevent substantially all fuel from flowing past the seal 56 and directly contacting the thermal wax element 54.”).
	Although Fisher does not explicitly teach wherein the seal member having a diameter at least equal to a diameter of the fluid passage; however, it would have been obvious before the effective filing date of the claimed invention to one of ordinary skilled in the art to modify the seal member of Fisher, as modified by Dean, to have a diameter at least equal to a diameter of the fluid passage in order to properly and effectively seal the fluid passage in order to prevent any fluid flow through the fluid passage when in the first position (see Fisher paragraph 25 – “Also, a seal 56 is provided that seals between the flow control valve 50 and the valve housing 26 to prevent fuel in the fuel return passage 40…the seal is an elastomeric O-ring seal, disposed on the flow control valve between the sealing end 52 and the thermal wax element 54…the seal 56 is designed to prevent substantially all fuel from flowing past the seal 56 and directly contacting the thermal wax element 54.”).


Other References Considered
Atwood (U.S. 6,007,711) teaches a diverter assembly for a fuel filter including a check valve to prevent any air from entering.

Duxbury (U.S. 2015/0239111 A1) also teaches a valve stem release tool for rotating a valve from one position to a second position.



Response to Arguments
Applicant's arguments filed 05/24/2022 have been fully considered but focus on amended claim limitations, which have been addressed above in the updated rejection (see above).
The previous claim objections have been considered and are now withdrawn as a result of the current claim amendments.  However, a new set of claim objection is now made regarding claim 1.
The previous 112(f) claim interpretation/analysis has been considered and is now withdrawn.
The previous 112(b) claim rejections has been considered and is now withdrawn as a result of the current claim amendments.  However, a new set of 112(b) claim rejection is now made (see above).
The previous double patenting rejection is still maintained and held in abeyance, as requested by Applicant.









Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AKASH K VARMA whose telephone number is (571)272-9627. The examiner can normally be reached Monday-Friday 9-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Magali Slawski can be reached on 571-270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AKASH K VARMA/Primary Examiner, Art Unit 1773